Exhibit 10.10

AMENDMENT NO. 1

TO

LOAN AND SECURITY AGREEMENT

THIS AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT (the “First Amendment”) is
dated as of December 11, 2018 (the “First Amendment Date”) and is entered into
by and among X4 PHARMACEUTICALS, INC., a Delaware corporation, the several banks
and other financial institutions or entities from time to time parties hereto
(collectively, referred to as “Lender”) and HERCULES CAPITAL, INC., a Maryland
corporation, in its capacity as administrative agent for itself and the Lender
(in such capacity, the “Agent”). Capitalized terms used herein without
definition shall have the same meanings given them in the Loan Agreement (as
defined below).

RECITALS

A. Borrower, Agent and Lender have entered into that certain Loan and Security
Agreement dated as of October 19, 2018 (as may be amended, restated, or
otherwise modified, the “Loan Agreement”), pursuant to which Lender has agreed
to extend and make available to Borrower certain advances of money.

B. Borrower has requested and Agent and Lender have agreed to modify certain
provisions of the Loan Agreement, subject to the terms and conditions set forth
herein.

C. Borrower, Agent and Lender have agreed to amend the Loan Agreement upon the
terms and conditions more fully set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing Recitals and intending to be
legally bound, the parties hereto agree as follows:

1. AMENDMENTS.

1.1 Definitions.

(a) New Definitions. The following definitions are hereby inserted
alphabetically into Section 1.1 of the Loan Agreement:

“Merger Agreement” means that certain Agreement and Plan of Merger, dated
November 26, 2018, as may be amended from time to time, by and among Arsanis,
Inc., a Delaware corporation (“Arsanis”), Artemis AC Corp., a Delaware
corporation and a wholly owned subsidiary of Arsanis (“Merger Sub”), and the
Borrower, pursuant to which, among other things and subject to the terms and
conditions of the Merger Agreement, Merger Sub will merge with and into
Borrower, with Borrower continuing as a wholly owned subsidiary of Arsanis and
the surviving corporation of the merger (the “Merger”).



--------------------------------------------------------------------------------

(b) Amended Definitions. The following definitions in Section 1.1 of the Loan
Agreement are hereby amended and restated in their entirety as follows:

“Term Loan Maturity Date” means November 1, 2021.

“Tranche 2 Warrant” means that certain Warrant to purchase a number of shares of
Borrower’s Preferred Stock, or, if issued following the Merger (as defined in
the definition of Merger Agreement above), then the common stock of Arsanis, par
value $0.001 per share (“Arsanis Common Stock”), at an aggregate exercise price
equal to $99,000 in connection with the extension of the Tranche 2 Term Loan
Advance; notwithstanding the above, such Warrant shall be earned as of the date
of the Tranche 2 Term Loan Advance, but shall be issued upon the earliest of
(a) June 30, 2019, (b) the earlier to occur of (i) the date that Borrower
prepays the outstanding Secured Obligations (other than any inchoate indemnity
obligations and any other obligations which, by their terms, are to survive the
termination of this Agreement) in full, or (ii) the date that the Secured
Obligations become due and payable, (c) on or before the fifth (5th) Business
Day following the closing of the Merger (as defined in the definition of Merger
Agreement above), or (d) on or before the fifth (5th) Business Day following the
public announcement of a termination of the Merger (as defined in the definition
of Merger Agreement above).

“Warrant” means any warrant, including the Tranche 1 Warrant, the Tranche 2
Warrant and the Tranche 3 Warrant, entered into in connection with the Loan, as
may be amended, restated or modified from time to time, provided, however, that
notwithstanding anything set forth to the contrary in such Warrants, each
Warrant shall continue in full force and effect following the closing of the
Merger (as defined in the definition of Merger Agreement above), and thereafter
each such Warrant shall be exercisable for shares of Arsanis Common Stock (as
defined in the definition of Tranche 2 Warrant) with the Exercise Price under
the Warrant being equal to $1.88 per share, subject to appropriate adjustment
for the Preferred Stock Exchange Ratio (as defined in the Merger Agreement)
following the Merger (as defined in the definition of Merger Agreement above).

(c) The defined term “Change in Control” in Section 1.1 of the Loan Agreement is
amended by amending and restating the last sentence thereof to read as follows:

Notwithstanding the foregoing, an Initial Public Offering, any financing
transaction related to Performance Milestone I or Performance Milestone II and
the Merger (as defined in the definition of Merger Agreement above) is not a
Change in Control.

1.2 Amendments.

(a) Section 2.2(a)(ii) of the Loan Agreement is hereby amended and restated in
its entirety as follows:

2.2(a)(ii) Tranche 2 Term Loan Advance. Subject to the terms and conditions of
this Agreement, beginning on December 11, 2018 and continuing through
December 14, 2018, and subject to Borrower’s satisfactory progress towards the
achievement of Performance Milestone I in Lender’s sole discretion, Borrower may
request and Lender will make a Term Loan Advance of $2,000,000 (the “Tranche 2
Term Loan Advance”).

 

2



--------------------------------------------------------------------------------

(b) Section 7.9 of the Loan Agreement is hereby amended and restated in its
entirety as follows:

7.9 Mergers or Acquisitions. Borrower shall not merger or consolidate, or permit
any of its Subsidiaries to merger or consolidate, with or into any other
business organization (other than mergers or consolidations of (a) a Subsidiary
which is not a Borrower into another Subsidiary or into Borrower or (b) a
Borrower into another Borrower, or the Merger (as defined in the definition of
Merger Agreement above)), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person.

2. BORROWER’S REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
that:

2.1 Immediately upon giving effect to this First Amendment (i) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (ii) no Event of
Default has occurred and is continuing with respect to which Borrower has not
been notified in writing by Agent.

2.2 Borrower has the corporate power and authority to execute and deliver this
First Amendment and to perform its obligations under the Loan Agreement, as
amended by this First Amendment.

2.3 The certificate of incorporation, bylaws and other organizational documents
of Borrower delivered to Agent and Lender on the Closing Date remain true,
accurate and complete and have not been amended, supplemented or restated and
are and continue to be in full force and effect.

2.4 The execution and delivery by Borrower of this First Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this First Amendment, have been duly authorized by all necessary corporate
action on the part of Borrower.

2.5 This First Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against it in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights; and

2.6 As of the date hereof, it has no defenses against the obligations to pay any
amounts under the Secured Obligations. Borrower acknowledges that Agent and
Lender have acted in good faith and have conducted in a commercially reasonable
manner their relationships with Borrower in connection with this First Amendment
and in connection with the Loan Documents.

Borrower understands and acknowledges that Agent and Lender are entering into
this First Amendment in reliance upon, and in partial consideration for, the
above representations and warranties, and agrees that such reliance is
reasonable and appropriate.

 

3



--------------------------------------------------------------------------------

3. LIMITATION. The amendments set forth in this First Amendment shall be limited
precisely as written and shall not be deemed (a) to be a waiver or modification
of any other term or condition of the Loan Agreement or of any other instrument
or agreement referred to therein or to prejudice any right or remedy which Agent
or Lender may now have or may have in the future under or in connection with the
Loan Agreement (as amended hereby) or any instrument or agreement referred to
therein; or (b) to be a consent to any future amendment or modification or
waiver to any instrument or agreement the execution and delivery of which is
consented to hereby, or to any waiver of any of the provisions thereof. Except
as expressly amended hereby, the Loan Agreement shall continue in full force and
effect.

4. EFFECTIVENESS. This First Amendment shall become effective upon the
satisfaction of all the following conditions:

4.1 Amendments. Borrower, Agent and Lender shall have duly executed and
delivered this First Amendment and the Warrant Modification Agreement, to Agent.

4.2 Payment of Agent and Lender Expenses. Borrower shall have paid all of
Agent’s and Lender’s fees and expenses (including all reasonable attorneys’ fees
and reasonable expenses) incurred through the First Amendment Date.

5. COUNTERPARTS. This First Amendment may be signed in any number of
counterparts, and by different parties hereto in separate counterparts, with the
same effect as if the signatures to each such counterpart were upon a single
instrument. All counterparts shall be deemed an original of this First
Amendment. This First Amendment may be executed by facsimile, portable document
format (.pdf) or similar technology signature, and such signature shall
constitute an original for all purposes.

6. INCORPORATION BY REFERENCE. The provisions of Section 11 of the Loan
Agreement shall be deemed incorporated herein by reference, mutatis mutandis.

7. LOAN DOCUMENTS. This First Amendment shall constitute a Loan Document.

[Signatures on following page]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly authorized and caused this First
Amendment to be executed as of the date first written above.

 

BORROWER: X4 PHARMACEUTICALS, INC. Signature: /s/ Adam Mostafa Print Name: Adam
Mostafa Title: CFO Accepted in Palo Alto, California:

 

AGENT:     LENDER: HERCULES CAPITAL, INC.     HERCULES CAPITAL, INC. Signature:
  /s/ Jennifer Choe     Signature:   /s/ Jennifer Choe   Jennifer Choe,
Assistant       Jennifer Choe, Assistant   General Counsel       General Counsel

 

5